 


 HR 2154 ENR: To rename the Red River Valley Agricultural Research Center in Fargo, North Dakota, as the Edward T. Schafer Agricultural Research Center.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen
H. R. 2154 
 
AN ACT
To rename the Red River Valley Agricultural Research Center in Fargo, North Dakota, as the Edward T. Schafer Agricultural Research Center.
 

1.Renaming of the Red River Valley Agricultural Research Center in Fargo, North Dakota as the Edward T. Schafer Agricultural Research Center
(a)RenamingThe Red River Valley Agricultural Research Center in Fargo, North Dakota, shall hereafter be known and designated as the Edward T. Schafer Agricultural Research Center.  (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be considered to be a reference to the Edward T. Schafer Agricultural Research Center.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
